United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                  June 12, 2007

                                                           Charles R. Fulbruge III
                                                                   Clerk
                            No. 06-60638
                          Summary Calendar


                         GODSON SHARK-DURU,

                             Petitioner,

                               versus

             ALBERTO R. GONZALES, U.S. ATTORNEY GENERAL,

                             Respondent.

                        --------------------
               Petition for Review of an Order of the
                    Board of Immigration Appeals
                         BIA No. A73 693 373
                        --------------------

Before JOLLY, DENNIS, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Godson Shark-Duru, a native and citizen of Nigeria, petitions

for review of an order from the Board of Immigration Appeals (BIA)

dismissing his appeal of an immigration judge’s (IJ) decision

denying his applications for cancellation of removal and voluntary

departure.

     Shark-Daru argues that his due process rights were violated

when the IJ overstepped his role as adjudicator when he made

various statements and determinations concerning his credibility

and character.     He also contends that the IJ’s discretionary

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                                 No. 06-60638
                                      -2-

determination was an abuse of discretion that rose to the level of

a violation of his due process rights.           He does not specifically

challenge the BIA’s decision, nor does he challenge the IJ’s

determination that he did not show hardship that was sufficient to

merit cancellation of removal.

     The BIA conducted its own review of the record and did not

adopt   the   IJ’s   decision,    and   thus   this   court   does   not   have

authority to review the IJ’s decision.          See Girma v. INS, 283 F.3d
664, 666 (5th Cir. 2002).           Because Shark-Duru challenges only

statements and determinations by the IJ that this court lacks

authority to review and does not challenge any of the BIA’s

determinations, he has abandoned the only issues before this court.

See Hughes v. Johnson, 191 F.3d 607, 612-13 (5th Cir. 1999).

Accordingly, Shark-Duru has not shown any error in the BIA’s

dismissal, and his petition for review is DENIED.